DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 19 April 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a plurality of trenches disposed from a surface of each source region to a depth deeper than the base region, and arranged in parallel to each other along one direction as a longitudinal direction” of claim 1 and “forming a plurality of trenches disposed from a surface of each source region, penetrating the base region, reaching the drift layer, having a bottom shallower than a bottom of each electric field relaxation layer, spaced apart from the electric field relaxation layers, and arranged along a direction as a longitudinal direction parallel to the longitudinal direction of the electric field relaxation layers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “forming a second region arranged from a surface of the drift layer to the first region and in the concave portion by an epitaxial growth” and claim 11, which depends from claim 8, recites “forming the second region by ion-implanting.”  It is unclear and indefinite as to whether the second region is formed by epitaxial growth or by ion implantation.  Applicant’s specification discloses the second region 3b can be made in concave portion 2a by epitaxial growth (paragraph 45) or can be made by ion implantation (paragraph 66).  However, Applicant’s originally filed specification does not disclose the second region made in the concave portion by epitaxial growth and ion implantation, and therefore is new matter.
Claim 12 recites “increasing an impurity concentration of the second conductivity type in a portion of the drift layer located above the first region to be higher than a remaining portion of the drift layer.”  Applicant’s specification does not disclose this recitation and therefore fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “forming a second region arranged from a surface of the drift layer to the first region and in the concave portion by an epitaxial growth” and claim 11 recites “forming the second region by ion-implanting.”  It is unclear and indefinite as to whether the second region is formed by epitaxial growth or by ion implantation.
Claim 8 recites “forming a second region arranged from a surface of the drift layer to the first region and in the concave portion by an epitaxial growth,” claim 10 recites “forming the second region in the concave portion by an epitaxial growth,” claim 13 recites “forming the second region in the concave portion by an epitaxial growth.”  It is unclear and indefinite as to whether the claimed “epitaxial growth” of claims 8, 10 and 13 are the same or different.  For compact prosecution, it will be interpreted as the same.  
Claim 10 recites “the forming of the second region includes…simultaneously forming the base region over the drift layer by an epitaxial growth as the forming of the base region.”  Since the base region is above the second region, they cannot be simultaneously formed, rather they would be formed one after another.  Therefore, it is unclear and indefinite as to how the second region and the base region are be simultaneously formed.  For compact prosecution, it will be interpreted as the second region is formed and then the base region is formed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. Pub. 2013/0161736) in view of Akiyama et al. (U.S. Pub. 2008/0099837) in view of Yamamoto et al. (U.S. Pub. 2014/0175459).
Claims 1 and 20:  Hung et al. discloses a silicon carbide semiconductor device in Fig. 3E comprising:
a substrate (100; paragraph 14) having a first conductivity type or a second conductivity type and made of silicon carbide (paragraph 14);
a drift layer (102; paragraph 28) disposed over the substrate (100) made of silicon carbide (paragraph 15), and having the first conductivity type (n-type) with an impurity concentration lower than the substrate (100) (paragraphs 14 and 15);
a base region (108; paragraph 30) disposed over the drift layer (102), made of silicon carbide (paragraph 19), and having the second conductivity type (p-type);
a plurality of source regions (110; paragraph 30) disposed over an upper layer portion of the base region (108), made of silicon carbide (paragraphs 19 and 20) and having the first conductivity type (n-type) with an impurity concentration higher than the drift layer (102) (paragraphs 15 and 20);
a contact region (112; paragraph 30) disposed over the upper layer portion of the base region (108) between opposing source regions (110) (Fig. 3C), made of silicon carbide (paragraphs 19 and 20) and having the second conductivity type (p-type) with an impurity concentration higher than the base region (108) (paragraphs 19 and 20);
a trench (114; paragraph 21) disposed from a surface of each source region (110) to a depth deeper than the base region (108);
a gate insulating film (116; paragraph 30) arranged on an inner wall of the trench (114);
a gate electrode (118; paragraph 30) arranged on the gate insulating film (116) in the trench (114);
a source electrode (122; paragraph 30) electrically connected to the source regions (110) and the contact region (112);
a drain electrode (124; paragraph 30) arranged over a rear surface of the substrate (100); and 
a plurality of electric field relaxation layers (106 and 202; paragraphs 18 and 28) disposed in the drift layer (102) located below the base region (108), spaced apart from a side of the trench (114), made of silicon carbide (paragraphs 15, 18 and 28), and having the second conductivity type (p-type) (paragraphs 18 and 28), wherein:
each of the plurality of electric field relaxation layers (106 and 202) includes: a first region (202) that is arranged at a position deeper than the trench (114); and a second region (106) that is arranged from a surface of the drift layer (102) to the first region (202), has an impurity concentration (1x1017; paragraph 18) lower than the first region (202) (1x1019; paragraph 28) and has a uniform impurity concentration,
the first region (202) and the second region (106) of each of the plurality of electric field relaxation layers (106 and 202) extends in a direction parallel to the longitudinal direction (direction into the page in Fig. 3E) of the trench (114),
each of the plurality of electric field relaxation layers (106 and 202) has an impurity concentration higher than the base region (108) (1x1016; paragraph 19), and
the impurity concentration (1x1020; paragraph 20) of the contact region (112) is higher than the impurity concentration (1x1019) of the first region (202), which is higher than the impurity concentration (1x1017) of the second region (106), which is higher than the impurity concentration (1x1016; paragraph 19) of the base region (108).
Hung et al. appears not to explicitly disclose a plurality of trenches, the plurality of trenches arranged in parallel to each other along one direction as a longitudinal direction, the plurality of electric field relaxation layers arranged between adjacent trenches along a direction as a longitudinal direction parallel to the longitudinal direction of the trenches.
However, Examiner notes that, similar to Hung et al., Applicant’s drawings appear not to show a plurality of trenches except for Fig. 16A directed to conventional device. Thus, it appears that a device disclosed by Hung et al. can include plurality of trenches as Applicant’s device and as conventional device.
For further support, Akiyama et al. is cited.
Akiyama et al. in Fig. 6, however, discloses a plurality of trenches (T1; paragraph 28), the plurality of trenches (T1) arranged in parallel to each other along one direction (z direction) as a longitudinal direction, the plurality of electric field relaxation layers (13A and 13B; paragraphs 45 and 46) arranged between adjacent trenches (T1) along a direction (z direction) as a longitudinal direction parallel to the longitudinal direction of the trenches (T1).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hung et al. with the disclosure of Akiyama et al. to have made a plurality of trenches, the plurality of trenches arranged in parallel to each other along one direction as a longitudinal direction, the plurality of electric field relaxation layers arranged between adjacent trenches along a direction as a longitudinal direction parallel to the longitudinal direction of the trenches to form an integrated device having multiple cells and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (M.P.E.P. § 2144.04).
Hung et al. in view of Akiyama et al. appears not to explicitly disclose 
a portion of the drift layer that is located above the first region and surrounds at least a bottom of a trench gate structure and extends across an entire length of the bottom of the trench gate structure, in which the gate insulating film and the gate electrode are disposed in each of the trenches, is a high impurity concentration layer having the impurity concentration of the first conductivity type impurity higher than a remaining portion of the drift layer, and 
the high concentration layer is deeper than the bottom of the trench, 
wherein the high impurity concentration layer sandwiched between the second region surrounds at least the bottom of the trench gate structure.
Yamamoto et al. in Fig. 8, however, discloses 
a portion (2a; paragraph 98) of the drift layer (2 and 2a; paragraph 98) that is located above the first region (10a; paragraph 100) and surrounds at least a bottom of a trench gate structure (6, 8 and 9; paragraph 62) and extends across an entire length (length of 6 in the x direction in Fig. 8) of the bottom of the trench gate structure (6, 8 and 9), in which the gate insulating film (8; paragraph 62) and the gate electrode (9; paragraph 62) are disposed in each of the trenches (6), is a high impurity concentration layer having the impurity concentration of the first conductivity type (n-type; paragraph 98) impurity higher than a remaining portion of the drift layer (2), and 
the high concentration layer (2a) is deeper than the bottom of the trench (6), 
wherein the high impurity concentration layer (2a) sandwiched between the second region (10b; paragraph 100) surrounds at least the bottom of the trench gate structure (6, 8 and 9) in order to widen a current flowing region in an on state (paragraph 98).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hung et al. in view of Akiyama et al. with the disclosure of Yamamoto et al. to have made a portion of the drift layer that is located above the first region and surrounds at least a bottom of a trench gate structure and extends across an entire length of the bottom of the trench gate structure, in which the gate insulating film and the gate electrode are disposed in each of the trenches, is a high impurity concentration layer having the impurity concentration of the first conductivity type impurity higher than a remaining portion of the drift layer, and the high concentration layer is deeper than the bottom of the trench, wherein the high impurity concentration layer sandwiched between the second region surrounds at least the bottom of the trench gate structure in order to widen a current flowing region in an on state (paragraph 98 of Yamamoto).
Claim 2:  Hung et al. in view of Akiyama et al. in view of Yamamoto et al. discloses the silicon carbide semiconductor device of claim 1, and Hung et al., in Fig. 3E and paragraph 18, further discloses wherein 
the drift layer (102) has a concave portion (104; Fig. 3A, paragraph 28) at a position corresponding to the second region (106); and 
the second region (106) is an embedded region made of silicon carbide, having the second conductivity type (p-type), and embedded in the concave portion (104).  
Claim 3:  Hung et al. in view of Akiyama et al. in view of Yamamoto et al. discloses the silicon carbide semiconductor device of claim 2, and Hung et al., in Fig. 3E and paragraph 28, further discloses wherein the first region (202) is an ion implantation region of an impurity having the second conductivity type (p-type) under a bottom of the concave portion (104).
The recitation “the first region is an implantation region” is merely a product-by-process recitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

Claim 4:  Hung et al. in view of Akiyama et al. in view of Yamamoto et al. discloses the silicon carbide semiconductor device of claim 1, and Hung et al., in Fig. 3E and paragraphs 18 and 28, further discloses wherein each of the first region (202) and the second region is an ion implantation region of an impurity having the second conductivity type (p-type) in the drift layer (102); and the ion implantation region is provided in a box profile.
The recitation “each of the first region and the second region is an implantation region” is merely a product-by-process recitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Claim 5:  Hung et al. in view of Akiyama et al. in view of Yamamoto et al. discloses the silicon carbide semiconductor device of claim 1, and Hung et al. further discloses in Fig. 3E wherein:
 a distance (distance between adjacent elements 106) between adjacent second regions (106) in the plurality of electric field relaxation layers (106 and 202) is defined as W1; 
a distance (distance between adjacent elements 202) between adjacent first regions (202) in the plurality of electric field relaxation layers (106 and 202) is defined as W2; 
a relationship of "W1 > W2" is satisfied.
Claim 6:  Hung et al. in view of Akiyama et al. in view of Yamamoto et al. discloses the silicon carbide semiconductor device of claim 1, and Hung discloses in Fig. 3E
a distance (distance between adjacent elements 202) between adjacent first regions (202) in the plurality of electric field relaxation layers (202 and 106) is defined as W2; 
a width of a trench gate structure (114), in which the gate insulating film (116) and the gate electrode (118) are disposed in each of the trenches (114), is defined as W3; and 
a relationship of "W2 > W3" is satisfied.
In addition, Akiyama et al. further discloses in Fig. 6, wherein:
a distance (distance between adjacent elements 13A) between adjacent first regions (13A) in the plurality of electric field relaxation layers (13A and 13B) is defined as W2; 
a width (width of T1) of a trench gate structure (T1), in which the gate insulating film (15; paragraph 29) and the gate electrode (16; paragraph 29) are disposed in each of the trenches (T1), is defined as W3; and 
a relationship of "W2 > W3" is satisfied.
Claim 19:  Hung et al. in view of Akiyama et al. in view of Yamamoto et al. discloses the silicon carbide semiconductor device according to claim 1, and Yamamoto et al. further discloses in Fig. 8 wherein a part of the first region (10a) is disposed just under the high impurity concentration layer (2a). 
Claim 22:  Hung et al. in view of Akiyama et al. in view of Yamamoto et al. discloses the silicon carbide semiconductor device according to claim 1, and Hung et al. further discloses 
the impurity concentration of the first region (202) is in a range between 1 x 1017 cm-3 and 1 x 1019 cm-3 (1x1019; paragraph 28), and
the impurity concentration of the second region (106) is in a range between 1 x 1015 cm-3 and 1 x 1018 cm-3 (1x1017; paragraph 18).
Hung et al. in view of Akiyama et al. in view of Yamamoto et al., as applied to claim 1, appears not to explicitly disclose the impurity concentration of the contact region is substantially 1 x 1021 cm-3.
Yamamoto et al., however, further discloses 1 x 1021 cm-3 is a suitable impurity concentration for the contact region (5; paragraph 60).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hung et al. in view of Akiyama et al. in view of Yamamoto et al., as applied to claim 1, with the further disclosure of Yamamoto et al. to have made the impurity concentration of the contact region is substantially 1 x 1021 cm-3 because the selection of a known impurity concentration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. Pub. 2013/0161736) in view of Akiyama et al. (U.S. Pub. 2008/0099837).
Claim 8:  Hung et al. discloses a method of manufacturing a silicon carbide semiconductor device in Figs. 3A-3E comprising:
forming a drift layer (102 and/or lower portion of 108; paragraphs 15, 19, 28 and 30), made of silicon carbide and having a first conductivity type (n-type) with an impurity concentration lower than a substrate (100; paragraph 14), over the substrate (100) made of silicon carbide and having the first conductivity type or a second conductivity type;
forming a plurality of electric field relaxation layers (106 and 202; paragraphs 18 and 28), having the second conductivity type in the drift layer (102) and arranged in parallel to each other along one direction (direction into the page in Fig. 3E) as a longitudinal direction, in the drift layer (102);
forming a base region (108; paragraphs 19 and 30), made of silicon carbide and having the second conductivity type (p-type), over the electric field relaxation layers (106 and 202) and the drift layer (102);
forming a plurality of source regions (110; paragraphs 19, 20 and 30), made of silicon carbide and having the first conductivity type (n-type) with an impurity concentration higher than the drift layer (102), over an upper layer portion of the base region (108) in the base region (108);
forming a contact region (112; paragraphs 19, 20 and 30), made of silicon carbide and having the second conductivity type (p-type) with an impurity concentration higher than the base region (108), over the upper layer portion of the base region (108) between opposing source regions (110);
forming a trench (114; paragraph 21) disposed from a surface of each source region (110), penetrating the base region (108), reaching the drift layer (102), having a bottom shallower than a bottom of each electric field relaxation layer (106 and 202), spaced apart from the electric field relaxation layers (106 and 202), and arranged along a direction as a longitudinal direction (direction into the page in Fig. 3E) parallel to the longitudinal direction of the electric field relaxation layers (106 and 202); 
forming a gate insulating film (116; paragraph 30) on a surface of the trench (114); 
forming a gate electrode (118; paragraph 30) on the gate insulating film (116) in the trench (114); 
forming a source electrode (122; paragraph 30) electrically connected to the source regions (110) and the contact region (112); and 
forming a drain electrode (124; paragraph 30) over a rear surface of the substrate (100), wherein: 
the forming of the electric field relaxation layers (106 and 202) includes: 
forming a concave portion (104; paragraph 28) at a position of the drift layer (102); 
forming a first region (202; paragraph 28) at a position deeper than the concave portion (104) by ion-implanting an impurity having the second conductivity type (p-type) below a bottom of the concave portion (104) in the drift layer (102); and 
forming a second region (106; paragraph 18) arranged from a surface of the drift layer (102) to the first region (202) and in the concave portion (104) by an epitaxial growth after the forming of the first region (202), the second region (106) having an impurity concentration (1x1017; paragraph 18) lower than the first region (202) (1x1019; paragraph 28), and having a uniform impurity concentration.
Hung et al. appears not to explicitly disclose forming a plurality of trenches. 
However, Examiner notes that, similar to Hung et al., Applicant’s drawings appear not to show a plurality of trenches except for Fig. 16A directed to conventional device. Thus, it appears that forming a device disclosed by Hung et al. can include forming a plurality of trenches as Applicant’s device and as conventional device.
For further support, Akiyama et al. is cited.
Akiyama et al. in Fig. 6, however, discloses forming a plurality of trenches (T1; paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hung et al. with the disclosure of Akiyama et al. to have made a plurality of trenches since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (M.P.E.P. § 2144.04).
Claim 10:  Hung et al. in view of Akiyama et al. discloses the method of manufacturing the silicon carbide semiconductor device according to claim 8, wherein: 
the forming of the second region (106) includes: 
forming the second region (106) in the concave portion (104) by an epitaxial growth (paragraph 18); and 
simultaneously forming the base region (108) over the drift layer (102) by an epitaxial growth (paragraph 19) as the forming of the base region (108).
Claim 11:  Hung et al. in view of Akiyama et al. discloses the method of manufacturing the silicon carbide semiconductor device according to claim 8, and Hung et al. further discloses forming the first region (202) by ion-implanting an impurity having the second conductivity type (p-type) on the surface of the drift layer (102) (Fig. 3E, paragraph 28), wherein the second region (106) has a box profile (Fig. 3E).
Hung et al. appears not to explicitly disclose wherein: 
the forming of the electric field relaxation layers includes: 
forming the first region and the second region by ion-implanting an impurity having the second conductivity type on the surface of the drift layer with different acceleration voltages after the forming of the drift layer; and 
performing the ion-implanting by a box profile when forming the second region.
Akiyama et al., in Fig. 6 and paragraph 46, however, further discloses the forming of the electric field relaxation layers (13A and 13B) includes: 
forming the first region (13A) and the second region (13B) by ion-implanting an impurity having the second conductivity type (p-type) on the surface of the drift layer (12) with different acceleration voltages after the forming of the drift layer (12); and 
performing the ion-implanting by a box profile when forming the second region (13B) in order to form elements that have improved trade-off between the ON-state resistance and the breakdown voltage (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hung et al. with the further disclosure of Akiyama et al. to have forming of the electric field relaxation layers including: forming the first region and the second region by ion-implanting an impurity having the second conductivity type on the surface of the drift layer with different acceleration voltages after the forming of the drift layer; and performing the ion-implanting by a box profile when forming the second region in order to form elements that have improved trade-off between the ON-state resistance and the breakdown voltage (paragraph 27 of Akiyama).
Claim 12:  Hung et al. in view of Akiyama et al. discloses the method of manufacturing the silicon carbide semiconductor device according to claim 8 and Hung et al., in paragraphs 15 and 19, further discloses wherein:
the forming of the drift layer (102 and/or lower portion of 108) includes: 
increasing an impurity concentration of the second conductivity type (p-type) in a portion (lower portion of 108) of the drift layer (102 and/or lower portion of 108) located above the first region (202) to be higher than a remaining portion of the drift layer (102).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. in view of Akiyama et al. as applied to claim 8 above, and further in view of Yamamoto et al. (U.S. Pub. 2014/0175459).
Claim 13:  Hung et al. in view of Akiyama et al. discloses the method of manufacturing the silicon carbide semiconductor device according to claim 8, and Hung et al., in paragraphs 18 and 28, further discloses the forming of the second region (106) includes:
forming a concave portion (104) at a position of the drift layer (102) corresponding to the second region (106) and located above the first region (202); and
then, forming the second region (106) in the concave portion by an epitaxial growth; and
forming the first region (202) by ion-implanting an impurity having the second conductivity type (p-type).
Hung et al. in view of Akiyama et al. appears not to explicitly disclose wherein:
the forming of the drift layer includes: 
increasing the impurity concentration of the first conductivity type in a portion of the drift layer, located above the first region and surrounding at least a bottom of a trench gate structure in which the gate insulating film and the gate electrode are disposed in each trench, to be higher than a remaining portion of the drift layer;
the forming of the first region includes:
forming the first region by ion-implanting an impurity having the second conductivity type after the forming of the remaining portion of the drift layer; and
forming a portion of the drift layer located above the first region after the forming of the first region.
Yamamoto et al., in Fig. 8, however, discloses the forming of the drift layer (2 and 2a; paragraph 98) includes: 
increasing the impurity concentration of the first conductivity type (n-type; paragraph 98) in a portion (2a) of the drift layer (2 and 2a), located above the first region (10a; paragraph 100) and surrounding at least a bottom of a trench gate structure (6, 8 and 9; paragraph 62) in which the gate insulating film (8; paragraph 62) and the gate electrode (9; paragraph 62) are disposed in each trench (6; paragraph 62), to be higher than a remaining portion of the drift layer (2);
the forming of the first region (10a) includes:
forming the first region (10a) by ion-implanting an impurity having the second conductivity type (p-type; paragraph 102) after the forming of the remaining portion (2) of the drift layer (2 and 2a); and
forming a portion (2a) of the drift layer (2 and 2a) located above the first region (10a) after the forming of the first region (10a) (paragraphs 102 and 103) in order to form elements that widen a current flowing region in an on state (paragraph 98).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hung et al. in view of Akiyama et al. with the disclosure of Yamamoto et al. to have made the forming of the drift layer includes: increasing the impurity concentration of the first conductivity type in a portion of the drift layer, located above the first region and surrounding at least a bottom of a trench gate structure in which the gate insulating film and the gate electrode are disposed in each trench, to be higher than a remaining portion of the drift layer; the forming of the first region includes: forming the first region by ion-implanting an impurity having the second conductivity type after the forming of the remaining portion of the drift layer; and forming a portion of the drift layer located above the first region after the forming of the first region in order to form elements that widen a current flowing region in an on state (paragraph 98 or Yamamoto et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-13, 19, 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822